                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               Dana B. Salmonson
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   3800 Howard Hughes Parkway, Suite 1500
                                                                                               Las Vegas, NV 89169
                                                                                           6   Telephone: 702.369.6800
                                                                                           7   Fax: 702.369.6888

                                                                                           8   Patrick F. Hulla (admitted pro hac vice)
                                                                                               patrick.hulla@ogletreedeakins.com
                                                                                           9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               4520 Main Street, Ste. 400
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Kansas City, MO 64111
                                                                                          11   Telephone: 816.471.1301
                                                                                               Fax: 816.471.1303
                                                                                          12   Attorney for Defendant Venetian Casino Resort, LLC
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                UNITED STATES DISTRICT COURT
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                  FOR THE DISTRICT OF NEVADA
                                                                                          15   MUSTAFA YOUSIF and SHARONE                           Case No.: 2:16-cv-02941-RFB-NJK
                                                                                               WALKER on behalf of themselves and all
                                                                                          16   others similarly situated,
                                                                                          17                          Plaintiffs,                STIPULATION AND ORDER TO EXTEND
                                                                                                                                                  TIME TO RESPOND TO PLAINTIFFS’
                                                                                          18   vs.                                               MOTION FOR CLASS CERTIFICATION
                                                                                                                                                   UNDER RULE 23 OF THE FEDERAL
                                                                                          19   LAS VEGAS SAND CORP.; THE                             RULES OF CIVIL PROCEDURE
                                                                                               VENETIAN CASINO RESORT, LLC; and
                                                                                          20   DOES 1 through 50, inclusive,                                     (Second Request)
                                                                                          21                          Defendants.
                                                                                          22

                                                                                          23            Pursuant to Local Rules IA 6-1, IA 6-2 and LR 7-1, Defendant Venetian Casino Resort, LLC
                                                                                          24   (“Defendant”) and Plaintiffs Mustafa Yousif and Sharone Walker (collectively referred to as
                                                                                          25   “Plaintiffs”) hereby request an extension of time, up to and including June 26, 2019, for Defendant
                                                                                          26   to file its Response to Plaintiffs’ Motion for Class Certification (“Motion”).1 Plaintiffs filed their
                                                                                          27
                                                                                               1   Las Vegas Sands Corp. was dismissed from this matter on October 10, 2018. (ECF No. 113.)
                                                                                          28
                                                                                           1   Motion on April 1, 2019. (ECF No. 126.) The present deadline for Defendant to file its response to

                                                                                           2   the Motion is May 13, 2019. This is Defendant’s second request for an extension of time to file its

                                                                                           3   response.

                                                                                           4           The first request was made on April 17, 2019 so that the parties could conclude a meet-and-

                                                                                           5   confer regarding evidence submitted by Plaintiffs, namely expert testimony of analyst James R.

                                                                                           6   Toney, in support of their Motion. (ECF No. 127.) Defendant requested the additional time to

                                                                                           7   review and analyze Mr. Toney’s expert report, to determine whether a rebuttal expert is necessary

                                                                                           8   at this time, and to explore whether and to what extent a Motion to Strike Mr. Toney was appropriate.

                                                                                           9   (Id.) The request was granted on April 18, 2019. (ECF No. 128.)

                                                                                          10           This Stipulation is not intended for delay, and is made in good faith so that Defendant can
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   conduct the deposition of Mr. Toney as well as review relevant written discovery limited to Mr.

                                                                                          12   Toney’s analysis and testimony. On May 9, 2019, Defendant served Plaintiffs limited Requests for
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Production of Documents related to Mr. Toney. Plaintiffs believe that they can provide Defendant
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14   with these documents by May 23, 2019. Thereafter, Defendant will conduct the deposition on Mr.
                                                            Wells Fargo Tower




                                                                                          15   Toney no later than June 12, 2019 and anticipate filing a response to Plaintiffs’ Motion two weeks

                                                                                          16   thereafter.

                                                                                          17           As set forth above, the parties respectfully request an extension of time until June 26, 2019

                                                                                          18   for Defendant to respond to Plaintiffs’ Motion and to allow for the review of the limited discovery

                                                                                          19   related to Mr. Toney’s expert report contained in Plaintiffs’ Motion.

                                                                                          20   ...

                                                                                          21   ...

                                                                                          22   ...

                                                                                          23   ...

                                                                                          24   ...

                                                                                          25   ...

                                                                                          26   ...

                                                                                          27   ...

                                                                                          28   ...


                                                                                                                                                 2
                                                                                           1          The parties also respectfully request that Plaintiffs’ Reply in support of their Motion for Class

                                                                                           2   Certification pursuant to FRCP 23 be extended to a response time of a total of thirty (30) days from

                                                                                           3   the date Defendant files its Response, or July 26, 2019.

                                                                                           4   DATED this 13th day of May, 2019.                DATED this 13th day of May, 2019.

                                                                                           5   THIERMAN BUCK LLP                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                                P.C.
                                                                                           6

                                                                                           7
                                                                                               /s/ Leah L. Jones                                /s/ Dana B. Salmonson
                                                                                           8   Mark R. Thierman                                 Anthony L. Martin
                                                                                               Nevada Bar No. 8285                              Nevada Bar No. 8177
                                                                                           9   Joshua D. Buck                                   Dana B. Salmonson
                                                                                               Nevada Bar No. 12187                             Nevada Bar No. 11180
                                                                                          10   Joshua R. Hendrickson                            Wells Fargo Tower
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Nevada Bar No. 12225                             Suite 1500
                                                                                          11   Leah L. Jones                                    3800 Howard Hughes Parkway
                                                                                               Nevada Bar No. 13161                             Las Vegas, NV 89169
                                                                                          12   7287 Lakeside Drive
                                                                                               Reno, NV 89511                                   Patrick F. Hulla (admitted pro hac vice)
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Attorneys for Plaintiffs                         4520 Main Street, Ste. 400
                                                                                                                                                Kansas City, MO 64111
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                                Attorneys for Defendant
                                                                                          15

                                                                                          16                                                 ORDER

                                                                                          17          IT IS SO ORDERED.

                                                                                          18                                                ________________________________
                                                                                                                                            RICHARD   F. BOULWARE,
                                                                                                                                             UNITED STATES            II
                                                                                                                                                           DISTRICT JUDGE
                                                                                          19                                                UNITED STATES DISTRICT JUDGE
                                                                                          20                                                 DATED this 15th day of May, 2019.
                                                                                          21                                                 DATED

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                  3
